DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the remarks and amendments filed on 12/23/20. Claim 9 is newly added. Claim 1 has been amended. Claims 1-9 are pending rejection below:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8, and 9 is/are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Bhandari WO_2009157012_A2.
1.	Regarding Claims 1, 4, and 8, Bhandari discloses a packaging film (corresponds to closing containers usage) comprising a metallized layer of aluminum (corresponds to claimed foil) of non-uniform thickness and embossed with a pre-determined pattern (corresponds to claimed orderly pattern), deposited on a coating or substrate (corresponds to claimed sealing material layer) (Claims 1 and 9).  Furthermore, Bhandari discloses that said embossed pre-determined pattern can be a diamond pattern (corresponds to claimed longitudinally convexes), rainbow patterns (corresponds to claimed elliptical recesses), a wave pattern (corresponds to claimed waives for secondary features), triangular pattern (corresponds to claimed teeth for secondary features) (Claim 20).  Also, regarding the use of the foil for closing containers, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) See MPEP 2114.
Claim(s) 1, 4, 8, and 9 is/are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Gruber CA_2978498_A1 (see Gruber USPA_20180037010_A1).
2.	Regarding Claims 1, 4, 8, and 9, Gruber discloses forming a lid for containers that comprise a sealing layer (paragraph 0006) as well as aluminum foil (paragraph 0027). Gruber further discloses using embossed patterns for the purpose of preventing the lids from sticking to one another (paragraph 0009) wherein said embossed patterns can be oval (corresponds to claimed elliptical) convex, recesses in a longitudinal pattern including other types of features (corresponds to claimed secondary features) (paragraph 0116 and Figs. 7-11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 2, 3, 5, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhandari WO_2009157012_A2.
2.	Regarding Claims 2, 3, 5, 6, and 7, although Bhandari does not disclose the physical dimensions being claimed by Applicants in these dependent claims, the Examiner respectfully submits that it would have been obvious to one of ordinary skill in the art at the time of the invention to change vary such physical dimensions, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed product, and the product having the claimed dimensions would not perform differently than the prior art product, the claimed product is not patentably distinct from the prior art product, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Applicants have not decisively shown how these claimed dimensions results in unexpected and surprising properties.
Claims 2, 3, 5, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber CA_2978498_A1 (see Gruber USPA_20180037010_A1).
3.	Regarding Claims 1, 4, 8, and 9, Gruber discloses forming a lid for containers that comprise a sealing layer (paragraph 0006) as well as aluminum foil (paragraph 0027). Gruber further discloses using embossed patterns for the purpose of preventing the lids from sticking to one another (paragraph 0009) wherein said embossed patterns can be oval (corresponds to claimed elliptical) convex, recesses in a longitudinal pattern including other types of features (corresponds to claimed secondary features) (paragraph 0116 and Figs. 7-11).
4.	Regarding Claims 2, 3, 5, 6, and 7, although Gruber does not disclose the physical dimensions being claimed by Applicants in these dependent claims, the Examiner respectfully submits that it would have been obvious to one of ordinary skill in the art at the time of the invention to change vary such physical dimensions, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed product, and the product having the claimed dimensions would not perform differently than the prior art product, the claimed product is not patentably distinct from the prior art product, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Applicants have not decisively shown how these claimed dimensions results in unexpected and surprising properties.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grefenstein AT_516778_A1 (see English equivalent: Grefenstein USPA_20180016071_A1) in view of Gruber CA_2978498_A1 (see Gruber USPA_20180037010_A1).
5.	Regarding Claims 1, 4, 8, and 9, Grefenstein discloses a sealing film laminate that is made of an aluminum layer (corresponds to claimed aluminum foil) and a sealing layer (corresponds to claimed sealing material layer) (paragraph 0066) that can be used as lids for foodstuffs or packaging containers (paragraph 0068). Grefenstein further 
6.	However, Grefenstein does not disclose the claimed type of embossing being claimed by applicants.
7.	Gruber discloses forming a lid for containers that comprise a sealing layer (paragraph 0006) as well as aluminum foil (paragraph 0027). Gruber further discloses using embossed patterns for the purpose of preventing the lids from sticking to one another (paragraph 0009) wherein said embossed patterns can be oval (corresponds to claimed elliptical) convex, recesses in a longitudinal pattern including other types of features (corresponds to claimed secondary features) (paragraph 0116 and Figs. 7-11).
8.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the embossing, of Grefenstein, by using the embossing patterns, of Gruber.  One of ordinary skill in the art would have been motivated in doing so in order to prevent the lids from sticking to one another.
9.	Regarding Claims 2, 3, 5, 6, and 7, although Grefenstein in view of Gruber does not disclose the physical dimensions being claimed by Applicants in these dependent claims, the Examiner respectfully submits that it would have been obvious to one of ordinary skill in the art at the time of the invention to change vary such physical dimensions, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a .
Response to Arguments
Applicant's arguments filed 12/23/20 have been fully considered but they are not persuasive. 
Applicants state: “The resulting deposited metal layer has an uneven or non-uniform thickness that produces refraction and/or diffraction effects, serving to identify the packaging of authentic goods. However, the actual variations in thickness of the deposited metal layer are miniscule compared to the overall thickness of the Bhandari films of Bhandari. For example, the film of claim 1 of Bhandari has a metallized layer that is between 0.001 and 0.3 microns, sandwiched in a film having a total thickness "not exceeding 1050 microns". The layers on which the deposited metal layer rest include a substrate layer of between 10 and 500 microns, and a base layer of 50 to 1000 microns applied to the underside of the substrate. The depth of any features formed in the deposited metal therefore are therefore in any case less than half of one percent of the overall thickness of the Bhandari packaging film.”
The Examiner respectfully submits that there is no limitation in instant, independent Claim 1 that states what the dimensions of the embossing need to be. As such, the Bhandari’s disclosure meets how the current claim stands.
Applicants state: “Nevertheless, Applicant takes this opportunity to amend claim 1 to define the claimed embossed foils with greater particularity, in hopes of furthering the prosecution of the present application. As amended, claim 1 makes clear that the recited foil is itself embossed, rather than incorporating an internal pattern, and that the embossing includes a surface of the foil.”
The Examiner respectfully submits that it is not mentioned in instant, independent Claim 1 if the embossing is done on the aluminum foil or on the sealing material layer. As such, the Bhandari’s disclosure meets how the current claim stands.
Applicants state: “The Bhandari films themselves are not embossed - only an exceedingly thin metal layer within the laminated film structure is embossed, and the embossed features are not present on either surface of the film. As the Bhandari films fail to include surface recesses, one of skill would have no incentive to modify the size, dimension, or arrangement of such recesses.”
The Examiner respectfully submits that no limitation regarding the size of the embossing is mentioned in instant, independent Claim 1. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 18, 2021